Supreme Court of Florida
                                   ____________

                                  No. SC15-2092
                                  ____________

                          COREY JAMAINE DOZIER,
                                 Petitioner,

                                         vs.

                             STATE OF FLORIDA,
                                 Respondent.

                                 [March 30, 2017]

PER CURIAM.

      We initially accepted jurisdiction to review the decision of the First District

Court of Appeal in Dozier v. State, 175 So. 3d 322 (Fla. 1st DCA 2015), based on

express and direct conflict. See art. V, § 3(b)(3), Fla. Const. Upon further

consideration, we conclude that jurisdiction was improvidently granted.

Accordingly, we exercise our discretion and discharge jurisdiction.

      It is so ordered.

LABARGA, C.J., and PARIENTE, QUINCE, POLSTON, and LAWSON, JJ.,
concur.
CANADY, J., concurs in result.
LEWIS, J., dissents.

NO MOTION FOR REHEARING WILL BE ALLOWED.
Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      First District - Case No. 1D15-1427

      (Duval County)

Candice K. Brower, Criminal Conflict and Civil Regional Counsel, and S. Nicole
Jamieson, Assistant Regional Conflict Counsel, Yulee, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, and Matthew Pavese and Robert “Charlie”
Lee, Assistant Attorneys General, Tallahassee, Florida,

      for Respondent




                                       -2-